11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

William Robert Farrar,                       * From the 326th District Court
                                               of Taylor County,
                                               Trial Court No. 20-14562N.

Vs. No. 11-21-00244-CV                       * January 6, 2022

Donna Jean Silvia,                           * Per Curiam Memorandum Opinion
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed. Therefore, in accordance with this court’s opinion, the appeal
is dismissed. The costs incurred by reason of this appeal are taxed against William
Robert Farrar.